El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El Superintendente de la Policía suspendió sumaria-mente de empleo y sueldo a un policía estatal quien alega-damente tomó como rehén en un cuartel a otro miembro de la uniformada. Mediante solicitud de revisión recurre ante nos el Estado Libre Asociado de Puerto Rico y solicita la revocación de una sentencia del Tribunal Superior, Sala de San Juan, donde se determinó que el Superintendente no le concedió un debido proceso de ley al policía suspendido y se ordenó el pago retroactivo de salarios y beneficios desde la fecha de la suspensión hasta el momento de su expulsión definitiva de la Policía. Confirmamos.
I
Como resultado de un incidente ocurrido en el Cuarteli-llo de la Policía en la Urb. Las Vegas de Cataño, el Minis-terio Público presentó cargos contra el Policía Miguel Díaz Martínez por los delitos de robo, amenaza, restricción de libertad (dos (2) casos) y por violar el Art. 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 418. Simultánea-mente, la Policía inició una investigación administrativa de los hechos. Como parte de esta investigación, fue citado para tomarle una declaración jurada. Cuando compareció a *146ésta, se le informó que se le investigaba debido a los si-guientes hechos:
[I]ncidente ocurrido el día 17 de agosto de 1989, en el Cuar-telillo de la Policía de la Urb. Las Vegas de Cataño, donde usted según se alega tomó como rehén al Policía Erick Aponte y soli-citó la presencia del Superintendente de la Policía, Ledo. Ismael Betancourt y Lebrón, para de esa forma manifestarle cierta problemática que según usted no se le había dado atención. Solicitud de revisión, pág. 2.
También se le informó que la investigación podría dar lugar a la formulación de cargos y se le recordó sobre su derecho a tener representación legal durante la toma de su declaración jurada. Díaz Martínez fue acompañado por un abogado de la Asociación de Miembros de la Policía y re-husó hacer una declaración jurada sobre el incidente.
Concluida la investigación, ésta reflejó que el día de los hechos imputados Díaz Martínez amenazó con matar a una señora, le quitó una escopeta y un revólver a otro po-licía y lo tomó como rehén. También encañonó a un sar-gento y a un coronel de la policía que acudieron al lugar:
Reveló la investigación que el 17 de agosto de 1989, a eso de las 8:00 p.m., en el Cuartel de la Policía de Cataño, se presentó la señora Wanda M. Soto, residente en la Urbanización Los Almendros de Bayamón, para querellarse que había sido agre-dida por usted. Que además usted le había amenazado con matarla.
Mientras la señora Soto era atendida por el Sgto. Reinaldo Morales Rivera 8-1071, usted se personó al Cuartel y volunta-riamente le entregó el arma de reglamento al Sgto. Morales Rivera. Luego se marchó. Minutos más tarde se recibió una llamada urgente en la Sala del Retén solicitando la presencia del Sargento al Destacamento de Las Vegas Cataño, donde us-ted había despojado mediante la fuerza al guardia Erick Aponte Maysonet 16241 de su escopeta y revólver de reglamento. Allí usted mantuvo apuntando al guardia Aponte cuando llegó el Sargento Morales entonces apuntó a éste también. Le solicitó al Sargento que quería hablar solamente con el Superintendente. El Comdte. Juan Díaz Lago, Comandante del Area de Bayamón trató de persuadirlo que desistiera de su actitud sin tener éxito. El Coronel Fernando Vázquez Gely llegó al lugar y usted tam-' *147bién le apuntó con el revólver. Luego de un diálogo con este oficial usted entregó el arma.
El caso fue consultado con el Fiscal Waldemar Cima De Villa y el 28 de marzo de 1990, instruyó se radicaran denuncias por los delitos de Robo, Amenaza, Restricción a la Libertad (2 ca-sos), Artículo 8 (2 casos), 5, 6, y 32 (3 casos) de la Ley de Armas.
El caso fue sometido a la consideración del Honorable Juez Carlos S. Dávila, del Centro Judicial de San Juan, quien determinó causa probable en todos estos delitos, imponiéndole la fianza de $1,075 .00 la cual prestó. Exhibit III, págs. 1-2.
En vista de los hechos descritos anteriormente, el Su-perintendente determinó que Díaz Martínez incurrió en faltas graves proscritas por el Reglamento de Personal de la Policía y mediante una comunicación escrita formuló los cargos correspondientes. Simultáneamente, lo suspendió sumariamente de empleo y sueldo. En su carta, el Super-intendente le apercibió que se proponía imponerle como castigo su expulsión del Cuerpo y le informó sobre su de-recho a “solicitar una vista informal” ante un oficial examinador.
La vista informal fue celebrada el 5 de diciembre de 1990. Luego de evaluar la prueba presentada, el 20 de marzo de 1991 el Superintendente concluyó que las viola-ciones imputadas a Díaz Martínez se habían probado y or-denó su expulsión de la Policía, retroactiva a la fecha cuando había sido notificado sobre la suspensión sumaria de empleo y sueldo.
Con fecha de 25 de marzo de 1991, Díaz Martínez pre-sentó ante el Tribunal Superior una acción de mandamus en la cual alegó que fue suspendido sumariamente de em-pleo y sueldo el 2 de mayo de 1990 sin que se le concediera previamente una vista informal. Señaló, además, que ha-biéndose celebrado la vista informal en diciembre de 1990, el Superintendente no había emitido su decisión. Sostuvo que había sido privado de su interés propietario sin el de-bido proceso de ley.
Después de ciertos trámites procesales y de haber sido informado acerca de la decisión final de la Policía, el foro *148de instancia concedió a las partes un término para que mostraran causa por la cual no se debiera expedir el mandamus solicitado y ordenar al Superintendente que le pa-gase al policía destituido “todos los salarios y demás bene-ficios que dejó de percibir desde la fecha en que fue suspendido sumariamente y sin vista previa, y hasta la fecha en que se dictó por el Superintendente la decisión definitiva de expulsión, luego de celebrar la vista”. Exhibit I, pág. 2. Después de la comparecencia del Superinten-dente, el Tribunal Superior requirió de las partes un me-morando de derecho sobre si “la vista investigativa que se celebró ... cumpl[ía] con los requisitos exigidos por la juris-prudencia ... relativos a la vista previa al despido”. Exhibit VII, pág. 1.
Como el Superintendente no contestó la última orden, el tribunal a quo infirió “de su repetido silencio un reconoci-miento de que la vista investigativa que se celebró ... no cumple con los requisitos [aplicables]”. Exhibit VII, pág. 1. Por ende, expidió el mandamus y ordenó al Superinten-dente que pagara a Díaz Martínez los salarios y beneficios dejados de percibir desde la fecha en la cual fue suspen-dido, hasta el día en que finalmente el Superintendente ordenó su destitución de la Policía.
El Procurador General recurre ante esta Curia y en su recurso impugna la sentencia del Tribunal Superior. Sos-tiene que el procedimiento utilizado en este caso cumplió con los requisitos del debido proceso de ley. Oportuna-mente expedimos el auto de revisión.
II
En Puerto Rico un empleado público tiene un reconocido interés en la retención de su empleo si dicho interés está protegido por la ley (empleado de carrera) o cuando las circunstancias crean una expectativa de continuidad.” Orta v. Padilla Ayala, 131 D.P.R. 227, 241 *149(1992). Recientemente en Cintrón Santana v. Supte. Policía de P.R., 131 D.P.R. 1 (1992), concluimos que las dispo-siciones relativas al principio de mérito, incluidas en la Ley de Personal del Servicio Público de Puerto Rico de 1975 (3 L.P.R.A. see. 1334) aplican a la Policía de Puerto Rico. Una vez se le reconoció ese derecho a la Policía, el Estado no puede privárselo sin unas garantías procesales que cumplan con el debido proceso de ley. Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990).
Por otro lado, tanto la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1336(3), como la de la Policía de Puerto Rico, 25 L.P.R.A. sec. 1014(e), autorizan la suspensión de empleo y sueldo a cualquier policía, en ciertas circunstancias. En específico, el Art. 14 de la Ley de la Policía de Puerto Rico, 25 L.P.R.A. see. 1014, concede al Superintendente el poder para suspender temporalmente de empleo y sueldo a aquel miembro del Cuerpo contra quien se haya imputado incompetencia, mala conducta o haber incurrido en un acto delictivo:
(e)El Superintendente tendrá facultad para suspender tem-poralmente, de empleo y sueldo, a cualquier miembro de la Fuerza mientras se practica cualquier investigación que se or-denare relativa a incompetencia, mala conducta o crimen de que se acuse a dicho miembro de la Fuerza. En tal caso, el Superintendente hará que se formulen los correspondientes cargos, sin demora innecesaria. Investigará y resolverá tales casos a la mayor brevedad posible, imponiendo el castigo que estime razonable dentro de los límites de ésta o disponiendo que vuelva al servicio dicha persona con devolución de los suel-dos devengados o sin ellos, durante el período de la suspensión, si a su juicio los hechos lo justificaren.
©Cuando un miembro de la Fuerza estuviere suspendido de empleo y sueldo, por cualquier concepto, estará inhabilitado para ejercer sus funciones como tal. Tampoco disfrutárá de los derechos y privilegios que por ley se conceden a miembros de la Policía mientras dure dicha suspensión.
(g)En todo caso donde se impongan sanciones que conlleven la suspensión de empleo y sueldo, el Superintendente, a peti-ción del querellado, podrá conmutar dicha sanción por servicios *150adicionales al Cuerpo equivalente al monto de tiempo que dure la suspensión. 25 L.P.R.A. sec. 1014(e), (f), y (g).
Sin embargo, ni la Ley de Personal del Servicio Público de Puerto Rico ni la de la Policía de Puerto Rico requieren que se le provea a un policía la oportunidad de ser oído en una vista informal antes de una suspensión sumaria. No obstante, en Torres Solano v. P.R.T.C., supra, pág. 523, re-conocimos el derecho de un empleado público de carrera a una vista informal previa al despido “aun cuando el esta-tuto o contrato que le da derecho a permane[cer] en su puesto no provea para la celebración de una vista previa y sí para una vista formal con posterioridad al despido”. Al amparo de las doctrinas establecidas en Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532 (1985), y en Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982), y considerando la naturaleza de los intereses particulares afectados, el riesgo de una decisión errónea y el interés gubernamental prote-gido, concluimos que de ordinario la celebración de una vista informal antes de la destitución promovía los mejores intereses de la administración pública. El empleado pú-blico de carrera “tiene ese derecho aun cuando el estatuto o contrato que le da derecho a permanencia en su puesto no provea para la celebración de una vista previa y sí para una vista formal con posterioridad al despido”. Torres Solano v. P.R.T.C., supra, pág. 523.
Igualmente, una suspensión sumaria priva a un empleado público de sus derechos propietarios a recibir un sueldo y unos beneficios marginales, y a desempeñar las funciones de su cargo. La suspensión de empleo y sueldo tiene unos efectos negativos inmediatos sobre el empleado, pues afecta particularmente su capacidad para generar ingresos y de sostener a su familia. Precisamente, debido a la naturaleza del daño causado al empleado público a causa de una suspensión sumaria, los tribunales no se han abstenido de preterir el cauce administrativo para evaluar si *151el procedimiento utilizado cumple con el debido proceso de ley. Vélez Ramírez v. Romero Barceló, supra.
Considerando que el interés propietario de un policía también se afecta sustancialmente por una suspensión de empleo y sueldo —y que esta decisión encierra determinaciones de hechos en las cuales existe un alto riesgo de un dictamen erróneo— de ordinario una vista informal previa reduce los peligros de que un procedimiento de esta índole le prive erróneamente de su interés propietario. Además, en términos del Estado, “la concesión de una vista previa promueve su interés de garantizar un servicio público eficaz, excelente, regular y productivo”. (Énfasis suprimido.) Torres Solano v. P.R.T.C., supra, pág 522.
No obstante, en Cleveland Bd. of Ed. v. Loudermill, supra, pág. 545, se reconoció que, en ciertas situaciones, la retención del empleado puede constituir un peligro signifi-cativo a la seguridad de otras personas o a la propiedad pública. En esos casos se puede decretar una suspensión sumaria, limitada solamente a excluirlo temporeramente del empleo, pero dejándole su sueldo y los beneficios corres-pondientes:
Finally, in those situations where the employer perceives a significant hazard in keeping the employee on the job, it can avoid the problem by suspending with pay.
Esta excepción a la regia general — en los casos de em-pleados públicos— reconoce que ciertas circunstancias ex-traordinarias requieran la intervención temporal del Es-tado con los intereses de una persona antes de poderle brindar una oportunidad de ser oído. Tanto en Puerto Rico como en Estados Unidos se han reconocido situaciones en las cuales el Estado tiene que actuar rápidamente para garantizar el orden, la seguridad o la salud del pueblo, siempre que posteriormente provea una vista adjudicativa dentro de un término razonable de tiempo. En particular, cuando hay una emergencia, los tribunales han permitido *152la actuación sumaria del Estado sin una vista previa, per-mitiendo una privación temporal de los derechos de una parte. En estos casos, corresponde a los tribunales hacer un balance de los intereses encontrados a la luz de las cir-cunstancias peculiares de cada uno:
The underlying idea in all the temporary action cases mentioned so far is that a sufficient urgency may override a particular party’s interest in avoiding a temporary loss. Obviously, the opposing interests have to be balanced. 2 Davis, Administrative Law Treatise Sec. 11:12 (2da ed. 1979), pág. 391.
Por ejemplo, cuando alimentos contaminados o medici-nas con etiquetas engañosas han estado a la venta en los comercios, se ha permitido su confiscación y destrucción sin una vista previa. Véanse: North American Storage Co. v. Chicago, 211 U.S. 306 (1908); Ewing v. Mytinger & Casselberry, 339 U.S. 594 (1950). No hay duda de que, en estas circunstancias excepcionales, la vista previa tendría el efecto de posponer la intervención gubernamental, po-niendo en peligro la salud o la seguridad del pueblo.
Se ha permitido, de forma igual, una actuación drástica del Estado sin vista previa cuando se encuentra involu-crada la solvencia de una institución bancaria que está en peligro, Fahey v. Mallonee, 332 U.S. 245 (1947); el embargo de una cuenta bancaria, North Georgia Finishing, Inc. v. Di-chem, Inc., 419 U.S. 601 (1975); la suspensión de un estudiante por un término máximo de diez (10) días cuando se afecta la seguridad de otros alumnos, los maestros o la propiedad de la institución, Goss v. Lopez, 419 U.S. 565 (1975); la terminación de los beneficios por inca-pacidad bajo la ley de seguro social, Mathews v. Eldridge, 424 U.S. 319 (1976), y la confiscación de un barco con prueba delictiva, Calero—Toledo v. Pearson Yatch Leasing Co., 416 U.S. 663 (1974). Además, hay otros remedios judi-ciales que tienen las personas afectadas para proteger sus derechos de propiedad. Véanse, además: Adams v. Mi *153lwaukee, 228 U.S. 572 (1913); Newburgh v. Park Filling Station, 298 N.Y. 649 (1948).
En Cervecería Corona, Inc. v. Srio. Obras Públicas, 97 D.P.R. 44 (1969), sostuvimos la validez del procedimiento sumario para la eliminación de ciertos rótulos y anuncios en las vías públicas establecido en la Ley Núm. 5 de 28 de septiembre de 1961 (9 L.P.R.A. sec. 38a et seq.). En esa ocasión sostuvimos que no "se justifica limitar el procedi-miento sumario ... exclusivamente a situaciones de emergencia”. Cervecería Corona, Inc. v. Srio. Obras Públicas, supra, pág. 56. Igualmente, en Vélez Ramírez v. Romero Barceló, supra, pág. 735, examinamos el procedi-miento sumario establecido por la Ley Municipal para tratar querellas contra los alcaldes y aceptamos que exis-ten "una serie de situaciones donde el interés protegido es de tal intensidad y naturaleza que es innecesaria una vista previa”.
La normativa expuesta antes es también aplicable a las suspensiones sumarias de empleados públicos. No obstante, como en esos casos la suspensión afecta adversamente la capacidad del empleado para sostener sus vidas, en Cleveland Bd. of Ed. v. Loudermill, supra, se estableció que la acción sumaria tenía que limitarse al empleo mismo. Por ende, en los casos donde la continuidad en el empleo crea una situación peligrosa para el Estado o los intereses protegidos por el Gobierno, se puede suspender sumariamente de empleo a un empleado público sin la celebración de vista previa, siempre que continúe recibiendo el sueldo y se le ofrezca —en un término razonable de tiempo— una oportunidad de ser oído en una vista informal o en una en la cual se adjudique formalmente la controversia.
*154H-1 HH
En el caso de autos, el Procurador General sostiene que la toma de declaración jurada realizada como parte de la fase investigativa de la querella cumplió con el requisito de vista informal de Cleveland Bd. of Ed. v. Loudermill, supra. Además, aduce que no fue hasta después de ésta cuando se suspendió a Díaz Martínez de empleo y sueldo.
Del acta de lo ocurrido ese día se desprende que la toma de la declaración jurada era únicamente de naturaleza in-vestigativa y que el interrogatorio que se llevó a cabo no puede clasificarse como la vista previa requerida por Cleveland Bd. of Ed. v. Loudermill, supra, y Torres Solano P.R.T.C., supra. El procedimiento se limitó a informar a Díaz Martínez que se le iba a tomar una declaración ju-rada sobre los incidentes en el cuartelillo.
Además, surge claramente del acta que la Policía estaba llevando a cabo la investigación con el propósito de deter-minar si le formularían cargos y que, antes de esa fecha, todavía no se había determinado el curso de acción que se proponían seguir en su contra. Por eso, antes de esa oca-sión, Díaz Martínez no fue notificado por escrito de los car-gos en su contra. Tampoco se le apercibió con suficiente anticipación sobre la intención de suspenderlo de empleo y sueldo ni se le informó acerca de su derecho a una vista informal para presentar su versión de los hechos, según requerido en Torres Solano v.. P.R.T.C., supra.
Sin un aviso de que en ese día se proponían celebrar una vista informal y sin una notificación adecuada de los cargos imputados en su contra, cualquier vista celebrada sería insuficiente para satisfacer la exigencia del debido procedimiento de ley de darle al empleado una oportuni-dad real para presentar su versión de los hechos. Como bien explicó el Tribunal Federal de Apelaciones para el Primer Circuito:
The ways of due process are almost infinitely variable, but *155the common denominator is that the requisite hearing be granted “at a meaningful time and in a meaningful manner.” Here notice of the hearing was so abrupt and uninformative as to be constitutionally deficient. [...] Absent suitable notice, the “opportunity” for plaintiff to be heard was a charade. (Citas omitidas.) Collins v. Marina-Martinez, 894 F.2d 474, 481 (ler Cir. 1990).
Además, la toma de la declaración jurada no fue conce-bida por la Policía como una vista informal. La prueba do-cumental y, en particular, las cartas del propio Superinten-dente revelan, claramente, que la Policía siempre consideró a esa declaración jurada como parte del proceso investigativo. Por ejemplo, en su Carta de 2 de mayo de 1990, el Superintendente Betancourt y Lebrón le informó a Díaz Martínez que, como resultado de la investigación ad-ministrativa efectuada, se proponía imponerle como cas-tigo su expulsión del Cuerpo de la Policía. En ese escrito se detallaron los hechos imputados y los cargos en su contra, así como su derecho a “solicitar una vista informal ante el oficial examinador dentro del término de quince (15) días laborables, contados a partir de la fecha de recibo de [la] comunicación”. Exhibit III, pág. 3.
La vista informal fue celebrada siete (7) meses después de esta notificación. Concluida la vista, el Superintedente, con fecha de 20 de mayo de 1991, notificó a Díaz Martínez su decisión final de expulsarlo del cuerpo. La comunicación señaló que la determinación estuvo fundamentada en la prueba vertida en la vista informal celebrada el 5 de diciembre de 1990. Evidentemente, la Policía jamás consi-deró que la citación a la declaración jurada cumpliese los requisitos de vista previa de Cleveland Bd. of Ed. v. Loudermill, supra, y de Torres Solano v. P.R.T.C., supra. El propósito de la toma de la declaración jurada era estricta-mente investigativo y no tenía las características de una vista informal o formal.
Por otro lado, nos preocupa que en casos como éste, en que un policía amenazó con matar a una mujer, desarmó y *156tomó como rehén a otro policía y encañonó a un coronel de la Uniformada, el Superintendente haya tomado nueve (9) meses en hacer la investigación administrativa y en adop-tar las medidas disciplinarias correspondientes. Además, nos sorprende que transcurrieran siete (7) meses antes de celebrar la vista informal solicitada por Díaz Martínez. En vista de los intereses involucrados en este caso, el tiempo transcurrido entre la suspensión y la celebración de la vista informal fue irrazonable.
Al amparo de la normativa anteriormente expuesta, el Superintendente privó a Díaz Morales, empleado de ca-rrera de la uniformada, de su propiedad sin el debido pro-ceso de ley, al suspenderlo de empleo y sueldo sin antes ofrecerle una oportunidad adecuada de ser oído. Conside-rando los hechos del caso, y en particular el peligro signi-ficativo que representaba Díaz Martínez a sus compañeros policías y a la ciudadanía, a la luz de los hallazgos investi-gativos en cuanto a que desarmó a un policía y lo retuvo como rehén en un cuartel de Cataño, el Superintendente debió haber suspendido sumariamente a Díaz Martínez únicamente de empleo, pero dejándole el sueldo y demás beneficios marginales. Una vez se le ofreciera una oportu-nidad adecuada de ser oído en una vista informal —cele-brada dentro de un término razonable de tiempo— y de entender que los hechos imputados lo ameritaban, el Su-perintendente podía suspender a Díaz Martínez de empleo y sueldo.
En estas circunstancias, aunque el Tribunal Superior partió de la premisa errónea que el Superintendente no podía suspender sumariamente a Díaz Martínez sin vista previa, resolvió correctamente al ordenar el pago de los salarios y beneficios que el ex policía dejó de percibir desde la fecha de su suspensión hasta el 20 de marzo de 1991, cuando el Superintendente lo expulsó definitivamente de la uniformada, después de la celebración de la vista informal. Como nuestra revisión se da contra la sentencia *157y no contra sus fundamentos, procede confirmar el dicta-men recurrido.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Rebollo López. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente.